           Case 7:15-cv-04273-PED Document 142 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Larosa et al.,
                                        Plaintiffs,

                  - against                                                   ORDER

 AAA Carting and Rubbish Removal Inc., et al.,
                                                                     15 Civ. 4273 (PED)

                                        Defendants.


PAUL E, DAVISON, U.S.M.J.:


        Defense counsel seeks approval, in accordance with Cheeks v, Freeporl Pancake House,


Inc., 796 F,3d 199 (2d Cir. 2015^), of a settlement agreement, executed on or about September


27, 2019, between defendants and Kenneth Miller, who appears pro se. [Dkt. 141,] Counsel


reports that plaintiff pro se, despite having executed the agreement, may wish to dispute the


fairness of the agreement.


       Plaintiff is directed to notify the Court in writing, no later than September 25, 2020, if he

wishes to object to approval of the agreement. If plaintiff does object, he should set forth the

general nature of his objection in writing.


       Defense counsel shall immediately forward a copy of this Order to Mr. Miller at his last

known address, and shall file proof of service on the docket.


Dated; September 15, 2020
       White Plains, New York
                                                      SOORDEBED



                                                      PauiyDavison,U.S.MJ.




       'Mr. Miller is also a party to a separate proposed settlement as to which Cheeks approval
has also been requested. [Dkt. 139.] That proposed settlement is not addressed by this Order.
